TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN















TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-11-00726-CV




 
 
Naomi Nicole Tanguma, Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 340th
  District Court OF Tom Green
  COUNTY 
NO. C-09-0219-CPS,
  The Honorable Jay K. Weatherby, JUDGE
  PRESIDING




 



                                                                     O
  R D E R
PER CURIAM
Appellant Naomi Nicole Tanguma
  filed her notice of appeal on November 7, 2011.  The appellate record was complete April 9, 2012, making appellant’s
  brief due April 29, 2012. To
  date, appellant’s brief has not been filed. 
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule requires greater
  compliance with briefing deadlines. 
  Therefore we order counsel to file appellant’s brief no later than May 21, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why she should not be held in contempt
  of court.
It is ordered on May 4, 2012.
Before
  Justices Chief Justice Jones,
  Justices Pemberton and Rose